DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               VELJO KURIK,
                                 Appellant,

                                      v.

    AIME SAABAS, ILMAR SAABAS, PEETER SAABAS and HELEN
     UURMAN, as successors in interest to Enn Saabas, deceased,
                            Appellees.

                               No. 4D17-2682

                               [April 19, 2018]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael A. Robinson, Judge; L.T. Case
No. CACE17004130.

   Seth Wieder of Loan Lawyers, LLC, Fort Lauderdale, for appellant.

   Alan B. Gest of Alan B. Gest, P.A., Aventura, for appellees.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and LEVINE, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.